Citation Nr: 0823583	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-04 687	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In July 2003 the RO denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
disability, a bilateral shoulder disability, and PTSD.  He 
subsequently perfected an appeal as to his bilateral knee and 
shoulder claims. 

In December 2004 the veteran filed to reopen his previously-
denied claim of entitlement to service connection for PTSD.  
His claim was denied by the RO in April 2005 and the veteran 
filed a timely notice of disagreement (NOD) in July 2005. 

In a November 2005 decision, the Board remanded the veteran's 
claims of entitlement to service connection for bilateral 
knee and bilateral shoulder disabilities for additional 
evidentiary development.  The Board also remanded the 
veteran's previously-denied PTSD claim so that a statement of 
the case (SOC) could be issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran subsequently perfected an 
appeal as to this issue.  A supplemental statement of the 
case (SSOC) was mailed to the veteran in May 2007 which 
addressed the above-listed issues and the case is once again 
before the Board. 

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge (VLJ) Kitlas at the 
Board's Washington D.C. offices in June 2005. Subsequently, 
in March 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by Acting VLJ Tenner. Transcripts of those hearings are in 
the claims file.  As these hearings were not conducted by the 
same VLJ, a panel decision is necessary.  See 38 C.F.R. § 
20.707 (2007).

Subsequent to the May 2007 SSOC, additional VA outpatient 
treatment records were associated with the claims file. The 
RO has not considered this evidence. However, the new records 
are duplicative of medical records in the veteran's claims 
file which describe the existence of the veteran's knee 
disabilities and have already been considered by the RO.  
Therefore, a waiver of initial consideration by the agency of 
original jurisdiction is not necessary. See 38 C.F.R. 
§ 20.1304 (2007). 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent and persuasive evidence of record indicates 
that the veteran's bilateral knee disabilities were incurred 
subsequent to military service and are not related to such 
service. 

2.  The competent and persuasive evidence of record indicates 
that the veteran's bilateral shoulder disabilities were 
incurred subsequent to military service and are not related 
to such service. 

3.  In July 2003 the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  A timely appeal 
as to that issue was not perfected.

4.  The evidence associated with the claims folder subsequent 
to the RO's July 2003 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by military service; nor may arthritis of the 
knees be presumed to be incurred therein. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by military service; nor may arthritis of the 
shoulders be presumed to be incurred therein. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).

3.  The RO's July 2003 decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

4.  New and material evidence has been received, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The veteran seeks entitlement to service connection for a 
bilateral shoulder disability, a bilateral knee disability, 
and PTSD.  Implicit in his presentation is the contention 
that he has submitted new and material evidence which is 
sufficient to reopen his claim for PTSD, which was denied by 
the RO in a July 2003 decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a series of letter from the RO and AMC dated 
March 24, 2003; February 15, 2005; and February 23, 2006, 
which specifically detailed the evidentiary requirements to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.

The February 2005 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for PTSD 
was denied and that this decision was final.  The Board notes 
that the veteran was provided with specific notice as to why 
his claim was denied and what evidence would be material to 
his claim in the last final denial of record. To wit, the RO 
informed the veteran: "Your claim was previously denied 
because no diagnosis was shown.  Therefore, the evidence you 
submit must relate to this fact." As such, the veteran was 
advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim. 

Crucially, the RO informed the veteran in February 2005 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The February 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that February 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the RO 
or the AMC.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 20, 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As explained elsewhere in this decision, with respect to the 
PTSD claim, the duty to assist does not apply to the claim to 
reopen until such claim has in fact been reopened.  As for 
the veteran's claim of entitlement to service connection for 
bilateral knee and bilateral shoulder disabilities, the Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  In 
particular, the RO has obtained the veteran's service 
treatment records, private medical records, his VA outpatient 
treatment records and Social Security Administration records. 

Accordingly, the Board finds that under these circumstances, 
VA has satisfied the notification and duty to assist 
provisions of the VCAA and no further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
was afforded personal hearings in June 2005 and March 2008 as 
detailed in the Introduction. 

Finally, in November 2005, the Board remanded this case in 
order to provide the veteran with a VA examination and a SOC 
as to his PTSD claim.  A medial nexus opinion was also to be 
obtained.  The record reveals that the veteran was afforded a 
VA examination in October 2006 and a SOC was issued that same 
month.  The October 2006 VA examination report also contained 
the requested medical nexus statement.  Thus, there has been 
substantial compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

Accordingly, the Board will proceed to a decision.

II.  Service Connection Claims

A.  Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year subsequent to discharge from service.  38 
U.S.C.A. §§ 1101,1112, 1113: 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2007). 

II.  Analysis

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has degenerative joint disease of 
the bilateral shoulders and right knee.  See October 2006 VA 
examination report.  The record also indicates that the 
veteran had total left knee replacement surgery in July 2007.  
Accordingly, Hickson element (1) has been satisfied for the 
veteran's claims.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service injury, the veteran has alleged that 
his claimed disabilities are a result of carrying 115 pounds 
of equipment on a daily basis.  A review of the veteran's 
service treatment records indicates that he did not seek 
treatment for any such injuries.  The veteran's military 
separation examination describes his upper and lower 
extremities as normal.  

The Board notes that the veteran has been awarded the Armed 
Forces Expeditionary Medal; however, receipt of this award 
does not necessarily denote combat exposure.  Furthermore, 
the veteran is not alleging that his injuries are a result of 
combat, but rather from the repeated stress of carrying his 
equipment.  As a result, the combat presumption is not for 
application in this case.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007). 

During the June 2005 hearing, the veteran argued that he was 
unable to seek treatment for his joint pain because it would 
have hindered the operation.  Specifically, the veteran was 
asked:

Q:	Were there times where you were able to leave 
your unit, and go back to sick call, or go 
back to the hospital to get treatment for a 
condition?
        
A: 	No, no such thing. . . .  There wasn't a hospital 
out there, you had to do what you had to do.

June 2005 hearing transcript, page 5.  

A review of the veteran's personnel records reveals that he 
was stationed in Korea from March of 1968 to May 1969.  
Contrary to his recent statements, the service treatment 
records indicate that the veteran sought medical treatment on 
thirteen occasions between March 1968 and May 1969.  

The only evidence in favor of the claim is the veteran's own 
recent statements of joint pain during service.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The service treatment records show no knee or shoulder 
disability or injury. The Board finds this contemporaneous 
evidence from the veteran's military service to be more 
persuasive that the veteran's own recent assertion to the 
effect that he sustained such injuries in service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]. Such records are more reliable, in the Board's 
view, than the veteran's unsupported assertion of events now 
over three decades past. 

Because the record as a whole demonstrates that there was no 
knee or shoulder injury or disease in service, the Board 
finds that the veteran's recent assertions to the contrary 
lacks credibility and probative value.  Hickson element (2) 
has not been met, and the veteran's claims fail on that 
basis.  

Similarly, there is no evidence showing arthritis of either 
the knees or shoulders during the first post-service year.  
As such, presumptive service connection pursuant to 38 C.F.R. 
§ 3.307 is not warranted.  See 38 C.F.R. § § 3.307, 3.309. 

With respect to Hickson element (3), medical nexus, pursuant 
to the Board's remand instructions the veteran was provided a 
comprehensive VA examination in October 2006 to determine the 
nature, extent, and etiology of his current bilateral knee 
and shoulder disabilities.  After examining the veteran and 
reviewing his claims folder the VA examiner concluded that 
"it is less likely than not" that the current bilateral 
knee and shoulder disabilities developed as a result of his 
active military service.  The VA examiner specifically noted 
that the veteran's service treatment records did not document 
any knee or shoulder problems and there was no medical 
evidence documenting treatment for any such disabilities 
within one year after service.  

There are no other medical nexus opinions of record.  While 
the veteran is certainly competent to discuss symptoms he 
experiences and observed, there are limits to his ability to 
relate his knee or shoulder disabilities to service.  As a 
lay person he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions when such matters require medical expertise.  38 
C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. App. 
512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Here, any opinion regarding the etiology 
of degenerative joint disease of the bilateral shoulders and 
knees requires competent medical evidence.  Since the veteran 
is not professionally qualified to offer an opinion as to the 
etiology of these conditions, his opinion does not constitute 
competent medical evidence.  

In addition, there is persuasive evidence indicating that the 
claimed disabilities had their onset several years following 
discharge from service.  The Board notes that Social Security 
Administrative records indicate that the veteran's knee and 
shoulder disabilities had their onset in April 1998.  
Furthermore, the first record of medical treatment for knee 
pain comes from a 2001 report of W.M., M.D., nearly three 
decades after the veteran left military service.  In this 
case, the veteran's delay in reporting that he experienced an 
in-service injury [a delay of thirty years] is probative.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition now raised]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[observing that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  Accordingly, Hickson element (3) has not been met 
and the veteran's claims fail on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
bilateral knee and bilateral shoulder disabilities, as 
Hickson elements (2) and (3) have not been met.  The benefits 
sought on appeal are accordingly denied.

III.  Claim to Reopen Service Connection for PTSD

A.  Background

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

At the time of the July 2003 RO decision, the evidence of 
record included the veteran's service treatment records.  
Those records indicate that the veteran's psychiatric 
condition was normal upon separation and there was no 
indication that the veteran ever sought treatment for a 
psychiatric disability.   Also of record were post-service 
private medical records and VA outpatient treatment records.  
These records did not identify the presence of a psychiatric 
disability. 

The July 2003 RO decision denied service connection for PTSD 
based on the lack of current diagnosis.  The RO stated: 
"Your service medical records do not reveal you were 
diagnosed with post traumatic stress disorder while on active 
duty and there is no evidence you have a current diagnosis of 
post traumatic stress disorder." The veteran was informed of 
that decision in a July 30, 2003 letter from the RO.  He did 
not initiate an appeal.  

In December 2004, the veteran requested that his previously 
denied claim be reopened.  Additional evidence received since 
the July 2003 decision will be referred to below.

B.  Analysis

The unappealed July 2003 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim of 
entitlement to service connection for PTSD may only be 
reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
July 2003) evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

The evidence associated with the veteran's claims file since 
July 2003 includes VA outpatient treatment records, private 
medical records, transcripts of the veteran's June 2005 and 
March 2008 hearings, records from the Social Security 
Administration and an April 2007 report from the United 
States Armed Services Center for Unit Records Research 
(CURR).

The recently added VA outpatient treatment reports contain 
several diagnoses of PTSD.  In particular, an April 2005 VA 
Mental Health Note states: "His diagnosis is post-traumatic 
stress disorder.  He served in Korea and experienced battle 
conditions." 

During the March 2008 hearing, the veteran testified that he 
engaged in firefights on June 25, 1968 and August 5, 1968 
while patrolling the demilitarized zone (DMZ) with his unit.  
The April 2007 report from CURR describes the veteran's unit 
as patrolling the DMZ and suggests that the veteran's unit 
detected and killed a North Korean Agent either on or after 
May 9, 1969. 

The Board finds that the additionally added evidence referred 
to above is new and material evidence which serves to reopen 
the claim.  In particular, the additional medical records 
indicate that the veteran has been diagnosed with PTSD and 
implies that such is a result of his military combat.  
Furthermore, the April 2007 report from CURR confirms the 
veteran's assertions that he patrolled the DMZ with his unit 
and suggests that the veteran may have been involved in a 
firefight.  This evidence relates to an unestablished fact 
necessary to substantiate the claim [i.e., that the veteran 
has been diagnosed with PTSD, has a verifiable stressor, and 
indicates that the veteran's PTSD is a result of military 
stressors.]  The additionally received evidence presents a 
reasonable possibility of substantiating the claim. 
Therefore, the veteran's claim is reopened. 

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons explained below, the Board finds that the 
evidence currently of record is insufficient to render an 
informed decision as to this issue.  The issue will therefore 
be remanded for additional evidentiary development.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

New and material evidence having been received the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for PTSD must be 
remanded for further evidentiary development.  

During the March 2008 hearing, the veteran testified that he 
engaged in firefights on June 25, 1968 and August 5, 1968 
while assigned to the 2nd battalion, 9th infantry group.  An 
April 2007 report from CURR indicates that the veteran's 
company had detected and killed a North Korean Agent while 
guarding the demilitarized zone, but does not indicate when 
this took place and seems to suggest it occurred in May 1969 
or later, after the veteran left Korea.  The record indicates 
that there has been no attempt to verify the reported June 25 
1968 or August 5, 1968 stressors through the United States 
Army and Joint Services Records Research Center (JSRRC) 
[formerly known as the United States Armed Services Center 
for Unit Records Research (CURR)].  

If, upon remand, a stressor is verified, then the veteran 
should be afforded an examination for purposes of assessing 
whether currently diagnosed PTSD is due to a verified 
stressor.  

Accordingly, this matter is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to verify 
through the U.S. Army & Joint Services 
Records Research Center (formerly known as 
USASCRUR) or other appropriate military 
authority the veteran's claim that the 2nd 
battalion, 9th infantry group engaged North 
Korean soldiers on or around June 25, 1968 
and August 5, 1968.  In this regard, the 
AOJ should attempt to obtain unit history 
and daily log reports from his units for 
this time period to corroborate his 
assertions.

2.  Thereafter, the AMC should make a 
formal finding as to whether the veteran 
served in combat.  

3.  If, and only if, JSSRC is able to 
provide evidence supporting the alleged 
PTSD stressors, then the AMC should 
arrange for a physician with appropriate 
expertise to review the veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
veteran has PTSD.  If the examiner finds 
that PTSD exists, an opinion should be 
rendered as to whether such disorder is 
related to a verified stressor.  If the 
reviewer believes that psychiatric 
examination and/or psychological testing 
of the veteran is necessary, such should 
be scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________	________________________
 MATTHEW D. TENNER						JOHN KITLAS
Acting Veterans Law Judge				Acting Veterans Law 
Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



_______________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


